DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species a, claims 8-10, 13, and 14 in the reply filed on March 21, 2022 is acknowledged.  The traversal is on the ground(s) that the species have the subject matter of claim 8 in common.  This is not found persuasive because the subject matter of claim 8 was shown to not constitute a special technical feature linking the species together in paragraph 3 of the species election requirement, and applicant has not clearly admitted on the record that the species are obvious variants of each other or presented evidence that such is the case (see paragraph 4 last two sentences of the species election requirement).
The requirement is still deemed proper and is therefore made FINAL.
Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 21, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it is more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The upper limit for the conducting strip width of twice the circumferential width of the tread weld region in original claim 2 and instant claim 9 is not yet recited in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the Specifically, the structure disclosed for the “conducting means in order to conduct electricity throughout the thickness of the tread” in claim 8 is recited in specification paragraph 037.
Applicant has defined in specification paragraph 003 a material that is a conductor of electricity as a material having a resistivity of less than 106 Ω•cm and suitable elastic properties (which one of ordinary skill in the art would have understood to be an elastomeric material, see specification paragraph 029 conducting strip material of rubbery nature = elastomeric material and specification paragraph 037 conducting means in the form of conducting insert of rubbery material = elastomeric material).
The functional language in the last two lines of claim 14 is defined by applicant to be merely the direct result of the claimed structure of the at least one layer of hoop reinforcers (specification paragraph 038) and so this functional language does not further limit the structure of the claim 14 tire.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Claim 8 line 9, to eliminate vague language applicant should change “sidewalls intended to provide a connection” to -- sidewalls providing a connection -- .
 	The term “small width” in claim 1 line 10 is a relative term which renders the claim indefinite. The term “small width” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not know what is encompassed by the at least one conducting strip having a “small width” in claim 8 other than the at least one conducting strip width having the upper limit recited in claim 9.
 	The term “good mechanical integrity” in claim 1 line 17 is a relative term which renders the claim indefinite. The term “good mechanical intergity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not know what is required by the crown reinforcement layer joints having “good mechanical integrity” other than the obvious, namely that the abutting ends are permanently joined (e.g. welds, separate mechanical fasteners, permanent adhesive) as they would have to be for the crown reinforcement to perform its function in the tire.
 	Claim 8 lines 23-26, to clarify that multiple strips are not in the exact same location and to provide proper antecedent basis applicant should insert -- one of -- before “the at least one conducting strip” in line 23 and change “reinforcing layer” to -- crown reinforcing layer -- in lines 25 and 26.
 	Claim 13, to provide proper antecedent basis applicant should rewrite the claim as --
the region at which the penultimate radially outer layer of the crown reinforcement is butted together is angularly positioned so as to be situated diametrically opposite the one of the at least one conducting strip.
-- .
 	Claim 14 lines 2-3, to eliminate vague language applicant should change “or in a direction close to the circumferential direction, at an angle at most equal to 10 degrees to the circumferential direction,” to -- or at an angle at most equal to 10 degrees to the circumferential direction, -- (specification paragraph 038).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (2,339,546) in view of Bull et al. (2,329,332) and US Patent Application 2004/0020583 A1.
 	See paragraph 3 of the species election requirement: the conventional tread weld regions and crown reinforcing layer abutment zones are overlap joints (US ‘583 paragraph 0003) which in the case of the tread weld region would have to be oblique to obtain the continuous tread surface required for the tread to perform its road contacting function, and the exemplary conducting strip .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (2,339,546) in view of Bull et al. (2,329,332) and US Patent Application 2004/0020583 A1 as applied to claims 8-10 and 13 above, and further in view of Snyder (3,850,219), Welter (4,262,726), Miller et al. (4,269,646), and Poque et al. (4,284,117).
 	It is well known to provide tire crown reinforcement with the claimed at least one layer of hoop reinforcers in order to obtain the claimed advantages, as evidenced for example by Snyder (cap band 27), Welter (belt underlay 20), Miller et al. (restrictor band 17), and Poque et al. (cap ply 8); it would therefore have been obvious to one of ordinary skill in the art to to provide the crown reinforcement in the above tire with the claimed at least one layer of hoop reinforcers in order to obtain the claimed advantages.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             March 25, 2022